Citation Nr: 0727101	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to July 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Denver 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that awarded service connection for degenerative disc 
disease of the lumbosacral spine and assigned a 20 percent 
disability rating effective July 28, 2000.  In April 2004, 
the RO increased the disability rating to 40 percent.  During 
the course of the appeal the veteran's claims folder was 
transferred to the jurisdiction of the Seattle RO. 


FINDING OF FACT

Throughout the appeal period, the veteran's service-connected 
low back disorder encompasses lumbosacral strain, limitation 
of motion, and degenerative disc disease; pronounced disc 
disease, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, vertebral 
fracture, and ankylosis of the spine have not been shown.


CONCLUSION OF LAW

A rating in excess of 40 percent rating is not warranted for 
the veteran's service-connected low back disorder. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 
2002); Code 5293 (from September 23, 2002 through September 
25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by March 2001 letter, furnished prior to the rating 
decision on appeal.  Initially, it must be noted that the 
claim for increased rating on appeal is a downstream issue 
from the veteran's claim for entitlement to service 
connection for low back disorder.  The veteran filed a claim 
for entitlement to service connection for low back disorder 
in August 2004. See 38 C.F.R. §§ 3.1, 3.155 (2006).  The RO 
issued a VCAA letter in January 2001 informing the veteran of 
what the evidence had to show to substantiate a claim for 
service connection.  The RO granted service connection and 
assigned a 20 percent rating that was later increased by an 
April 2003 rating decision to a 40 percent rating and the 
veteran has appealed the initial rating assigned by the RO.  
This is considered a "downstream" issue, as the veteran has 
raised a new issue (increased rating), following the grant of 
the benefit sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case (SOC) in February 2004, 
wherein it provided the veteran with the necessary (revised) 
criteria to obtain a higher rating for a low back disorder.  
Also, March 2006 correspondence and a June 2006 supplemental 
statement of the case (SSOC) notified the veteran of the old 
and revised criteria and the claim was subsequently 
readjudicated by the SSOC.  Thus, the veteran was informed 
that the evidence needed to substantiate an evaluation in 
excess of 40 percent for a low back disorder.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claims for increased ratings.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when the RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, and issued an SOC that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of what information and evidence 
he was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him. In March 2006 correspondence, 
he was told to submit any evidence in his possession that 
pertained to the claim.  In an August 2006, the veteran's 
representative indicated that there were no more arguments or 
evidence to submit. 

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.


II.  Factual Background

December 2000 treatment records from the Center for Spine and 
Ortho Surgery indicated that the veteran had a back ache for 
approximately two weeks.  Objective examination revealed 
numbness in the right leg and pain in the right lower back.  
There was tenderness over the right sacroiliac area and 
marked spasm of the paravertebral muscles on the right.  X-
rays revealed no gross abnormalities.  The assessment was 
back strain.  Bed rest was ordered.  Follow up treatment 
records included a December 2000 MRI that did not show any 
major disc herniation or any nerve root impingement.  He did 
have a mild annular bulge at L2-L and L4-L5.  He had 
complaints of right anterior thigh pain that still persisted.  
He had a congenitally small spinal canal.  Physical 
examination revealed that he ambulated well without a limp.  
He could forward flex without any discomfort and go into 
extension.  He continued to have positive straight leg 
raising on the right and also a positive femoral stretch test 
on the right.  His deep tendon reflexes in the lower 
extremities were the same at +1 throughout.  He had a 
decreased sensation to pinprick in the right middle and right 
lateral thigh on the right side.  The assessment was low back 
pain with right leg radiculitis.  He was referred for 
physical therapy.

A January 2001 assessment for physical therapy indicated that 
the veteran presented with low back pain with radiculopathy, 
tender along the SI joint and right paraspinals with some 
hypertrophy and spasm noted.  An objective observation noted 
that he preferred weight bearing on the left greater than the 
right.  

A February 2001 discharge note indicated that the 
radiculopathy had resolved.  The low back disorder was 
exacerbated at work when high level of activity was involved 
such as carrying a back pack.  Objective examination showed 
tenderness at L1-L5 S1.  Paraspinals on right decreased soft 
tissue mobility.  The range of motion was within normal 
limits with no reproduction of symptoms.  

On an April 2001 VA examination, the veteran reported that he 
had pain and stiffness in 2000.  He said that he continued to 
experience daily pain to varying degrees and intermittent 
numbness in the anterior and posterior thigh and this would 
get worse with prolonged standing.  On examination, he had 
symmetrical reflexes in the upper and lower extremities.  He 
had normal strength throughout.  He had slightly diminished 
sensation to light touch in the distribution of the anterior 
calcaneous nerve of the thigh.  There were no spasms.  He had 
sacroiliac tenderness.  He was able to flex to 95 degrees 
with no discomfort, bend to 20 degrees, and twist to 55 
degrees with no discomfort.  

February 2002 to March 2004 treatment records from Spokane VA 
Medical Center (VAMC) include an August 2002 record that 
confirmed ongoing chronic low back pain and stiffness with an 
antalgic gait.  October 2002 records show complaints of right 
sided radiculitis and episodes in the left leg and sharp pain 
into buttocks approximately three times per day that would go 
away in between episodes.  Objective findings revealed 
tenderness along the posterior superior iliac spine; 30 
degrees trunk flexion, 10 degrees trunk extension; side 
bending 20 degrees bilaterally; and increased lumbar 
lordosis.  Imaging findings were L5-S1: disc bulge with 
slight focal disc protrusion toward the left and mild contact 
with the left S1 nerve root.  Clinical symptoms appeared to 
be related to this as well as generalized posture and trunk 
muscle movement stability.  He had chronic low back pain that 
was not controlled with Percocet.  He was subsequently 
prescribed Methadone and was to use Percocet for break 
through pain.  

An October 2003 report noted that Vicodin was prescribed for 
flares of severe pain only.  

A March 2004 record reported complaints of low back pain with 
intermittent radiating pain into the legs.  He reported 
exacerbations every three months or so and did not know the 
cause.  Objective examination revealed trunk flexion to 40 
degree, extension to 10 degrees, rotation within full limits 
bilaterally, and side bending within full limits with the 
right limited 10% compared to the left.  There was pain with 
all of the motions in the back.  Straight leg raising was to 
75 degrees on the left and to 70 degrees on the right with 
pain on the right.  Neurological examination revealed 
decreased sensation on the right compared to left to light 
touch at the L2 level, otherwise normal L4-S1 bilaterally.  
The examiner was unable to elicit either patellar or Achilles 
reflexes bilaterally.   

Subsequent September 2004 to June 2006 treatment records from 
the Spokane VAMC show continued treatment for low back pain 
and prescription management that included pain relievers and 
muscle relaxants.  An April 2006 physical examination showed 
mild to moderate interscapular tenderness, no edema, toes 
bilaterally down going, knee and ankle jerks symmetric 1-2/3, 
and intact light touch.  

On April 2006 VA examination, the veteran reported symptoms 
of constant pain, morning stiffness, weakness, and constant 
leg numbness.  He further indicated that at times when he was 
experiencing pain, he could function with medication, but 
that if it became severe, he required bed rest.  He indicated 
that he had incapacitating episodes as often as 6 times per 
year, lasting for three days duration.  Over the past year, 
he had experienced 5 such incidents of incapacitation for a 
total of 5 days.  Functional impairment was described as 
impaired physical activity.  He also reported 10 times lost 
from work per year.  

Examination revealed normal posture and abnormal gait with 
limping.  There were no complaints of radiating pain on 
movement and muscle spasm was absent.  There was tenderness 
of the paraspinous muscles and positive straight leg raising, 
bilaterally.  No ankylosis of the lumbar spine was evident.  
Range of motion was as follows: flexion to 65 degrees with 
pain at 65 degrees (90 was normal); extension was to 20 
degrees with pain at 20 degrees (30 was normal); right 
lateral flexion to 14 degrees with pain at 14 degrees (30 was 
normal); left lateral flexion to 12 degrees with pain at 12 
degrees (30 was normal); right and left rotation to 22 
degrees with pain at 22 degrees (30 is normal).  The examiner 
further commented that joint function of the spine was 
additionally limited by 0 degrees due to pain after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic permanent nerve root involvement.  

Neurological examination revealed motor function within 
normal limits.  Sensory function was abnormal with findings 
of diffuse decreased sensation of the legs in a nondermatomal 
distribution.  Bilateral lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+.  The final diagnosis was that 
of degenerative disc disease.  The examiner also commented 
that the veteran demonstrated non-physiologic findings 
including lower back pain with gentle axial compression head, 
pain to palpation with feather touch, and decreased sensation 
in stocking distribution.  When asked to clarify in an 
addendum to report the significance, if any, of the abnormal 
sensory function with decreased sensation of the lower legs, 
the examiner attributed such findings to symptom 
magnification.  He further indicated that due to multiple 
findings of symptom magnification, he was unable to state 
whether the veteran's abnormal limping gait was secondary to 
the veteran's lumbosacral spine degenerative disc disease.   



III.  Criteria and Analysis

Disability evaluations are assigned by applying VA's schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine, 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From the effective date, 
the veteran is entitled to ratings under the revised 
criteria.

The veteran's service connected low back disorder is 
currently rated as 40 percent disabling under Code 5293, for 
intervertebral disc syndrome.  Here, the evidence shows that 
the veteran's low back disorder has been manifested by 
recurring attacks and little intermittent relief, which 
warrant a 40 percent rating.  

Prior to September 23, 2002, in order to warrant a higher 
rating (60 percent) under Code 5293, pronounced disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief would have to be shown.  Here, although muscle spasms 
have been noted in the past, more recent records did not show 
evidence of muscle spasm. Also, pronounced disc disease has 
never been shown.  There have not been persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk, or other neurological findings appropriate 
to site of disc disease.  In fact, on April 2006 VA 
examination, there were no complaints of radiating pain on 
movement, muscle spasm was absent, and there were no signs of 
intervertebral disc disease with chronic permanent nerve root 
impingement.  Also, the VA examiner attributed abnormal 
sensory function with diffuse decreased sensation of the 
lower legs to symptom magnification.    

Effective September 23, 2002, Code 5293 provided that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method resulted in the higher 
rating.  Note (1) following Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.

A 60 percent (maximum) rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  On April 2006 VA examination, the 
veteran indicated that he had incapacitating episodes as 
often as 6 times per year, lasting for 3 days in duration.  
Over the past year, he experienced 5 such incidents of 
incapacitation for a total of 5 days.  He also lost 10 days 
from work. Consequently he does not qualify for a higher than 
40 percent (i.e. 60 percent) rating for incapacitating 
episodes under the revised Code 5293.  Also, the evidence of 
record does not support assigning a separate evaluation for 
any neurologic disabilities.  As previously mentioned, on 
April 2006 VA examination, the examiner specifically found 
that there were no signs of intervertebral disc disease with 
chronic and permanent nerve root involvement.  

Given that a higher than 40 percent is not warranted under 
Code 5293, the focus shifts to whether a rating in excess of 
40 percent is warranted under any other applicable rating 
codes.  Since the maximum rating under Codes 5292 (limitation 
of motion) and 5295 (lumbosacral strain) is 40 percent, 
higher ratings are not available under these codes.  As 
neither vertebral fracture nor ankylosis is shown, no other 
code (providing a higher rating) applies (See Codes 5285, 
5286, 5289).

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain and degenerative arthritis is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (Codes 5237 and 5242) and that disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are identical to Code 5293 (in effect 
from September 23, 2002 to September 26, 2003).

As ankylosis has not been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
And as noted above, since there is no evidence of 
incapacitating episodes of at least six weeks during the past 
12 months a rating in excess of 40 percent based on 
incapacitating episodes likewise is not warranted.

In summary, a rating in excess of 40 percent is not warranted 
for the veteran's service-connected low back disorder.  As an 
increased rating is not warranted at any point in time during 
the appellate period, "staged ratings" are not for 
consideration.

There is a preponderance of the evidence against this claim, 
and it must be denied.  



ORDER

A rating in excess of 40 percent for low back disability is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


